DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 4-8,13-17, 20-24 and 27-30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Status of Claims
Claim(s) 1-30 is/are examined in this office action.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following Three-Prong Analysis will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Non-structural generic placeholders that may invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for”.1, 2
Structural placeholders that do not invoke § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) are “circuit for,” “detent mechanism,” “digital detector for,”  “reciprocating member,” “connector assembly,” “perforation,” “sealingly connected joints,” and “eyeglass hanger member.”3, 4
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“means for” (see Claims 26-30).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 9-10, 12, 18-19 and 25-26 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20190101917 A1 (“Yao”) and further in view of Official Notice.

Claim 1 repeats the subject matter of Claim 10 and rejected in like manner.
Claim 3 repeats the subject matter of Claim 12 and rejected in like manner.
Claim 9 repeats the subject matter of Claim 18 and rejected in like manner.

Regarding Claim 10, Yao discloses an apparatus (e.g., “system”) see at least Abstract) comprising:
a memory (see at least ¶ 30); and
at least one processor coupled to the memory (see at least ¶ 30), the at least one processor configured:
to determine a current state of an environment of an autonomous agent (e.g., “autonomous driving vehicles”) (see at least ¶ 4, 102 and Fig. 3, 5-8 with associated text. Yao determines both a vehicle's state and the environment's state according to ¶ 72 and 102.);
to determine, via a first neural network, a set of actions (e.g., “plurality of action sequences”) based on the current state (see at least ¶ 103 and Fig. 3, 5-8 with associated text; in particular, ¶ 70-74, 77, 87 and 92. Yao provides a large number of samples sets and a number of neural networks. Additionally, 
to determine whether further analysis of the set of actions is desired (see at least Fig. 3, 5-8 with associated text. Yao performs more than a FIRST ITERATION at Step 514 and thus is a further analysis.);
to select an action from the set of actions using a model-based solution (e.g., “action model neural network”) based on a reward (e.g., “R(s'a)”) of the action when further analysis is desired (see at least Fig. 3, 5-8 with associated text and ¶ 92-94);
to select the action from the set of actions according to a metric (e.g, “target”) when further analysis is not desired (see at least see at least Fig. 3, 5-8 with associated text and ¶ 92-94); and 
to control the autonomous agent to perform the action (see at least see at least Fig. 3, 5-8 with associated text; in particular, ¶ 109).
Yao does not explicitly disclose a risk while driving.
However, The Examiner takes Official Notice that it is well known in the art, reckless driving increases the chances of an accident.  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Yao’s invention by incorporating poor driving behavior as taught by Official Notice in order to provide safe traveling.

Regarding Claim 12, Yao discloses in which the at least one processor is further configured to determine whether further analysis of the set of actions is desired based on a solution implemented by a decision making system (see at least ¶ 107-111).

Regarding Claim 18, Yao discloses in which the at least one processor is further configured to determine the current state of the environment based on at least one (Only one option is required to satisfy an “at least one” limitation.) of a camera (see at least ¶ 44, 66, 72, 79 and 102), a radio detection and ranging (RADAR) sensor (see at least ¶ 44, 66, 72, 79 and 102), a light detection and ranging (LIDAR) sensor (see at least ¶ 44, 66, 72, 79 and 102), or (Only one 

Claim 19 repeats the subject matter of Claim 10 and rejected in like manner.
Claim 25 repeats the subject matter of Claim 18 and rejected in like manner.
Claim 26 repeats the subject matter of Claim 10 and rejected in like manner.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Yao in view of Official Notice and further in view of US 20170228662 A1 (“Gu”).

Claim 2 repeats the subject matter of Claim 11 and rejected in like manner.

Regarding Claim 11, Yao discloses a first neural network (see at least Fig. 8 with associated text. Yao provides a number of neural networks.).
Yao does not directly disclose a model-free neural network.
However, Gu teaches a model-free neural network (see at least ¶ 11, 30-31).  It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify The Yao+Official Notice Combination by incorporating direct data input to a neural network as taught by Gu in order to improve accuracy and efficiency (see ¶ 11).


Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        2 MPEP § 2181 (I)(A), first paragraph
        3 Federal Register /Vol. 76, No. 27 /Wednesday, February 9, 2011 /Notices located at http://www.gpo.gov/fdsys/pkg/FR-2011-02-09/pdf/2011-2841.pdf, center column, page 6 of 14.
        4 MPEP § 2181 (I)(A), second paragraph